Citation Nr: 1742073	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  17-14 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Whether it was proper to withhold $504.73 of VA compensation in lieu of military retired pay for the period from May 1, 2015, until September 1, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force (USAF) from February 1953 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2016 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In this regard, while the Veteran in September 2015 filed a notice of disagreement to the September 2015 rating decision that denied an increased rating for his low back disability, the Board finds that it does not have jurisdiction over this issue because he failed to perfect his appeal by filing a substantive appeal after the issuance of the August 2016 statement of the case and this issue was not certified to the Board.  See 38 C.F.R. §§ 20.200, 20.302(c) (2016) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case); Also see Percy v. Shinseki, 23 Vet. App. 37 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period from May 1, 2015, until September 1, 2016, the Veteran would have received military retired pay and VA compensation both in the amount of $504.73 if this amount was not withheld by the RO from his VA compensation.

2.  For the period from May 1, 2015, until September 1, 2016, the USAF had not determined that the Veteran met the criteria for Combat Related Special Compensation for his military retired pay.

3.  For the period from May 1, 2015, until September 1, 2016, the Veteran did not have a combined 50 percent evaluation for his service-connected disabilities. 


CONCLUSION OF LAW

The withholding of $504.73 of VA compensation benefits from May 1, 2015, until September 1, 2016, was proper.  38 U.S.C.A. § 1413a, 1414 (West 2014); 38 U.S.C.A. §§ 5304, 5305 (West 2014); 38 C.F.R. §§ 3.700, 3.750, 3.751 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimant's in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  However, the Board finds that the VCAA is not applicable to the current claim because the law and not the evidence in this case is dispositive in this claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, No. 99-158 (2001) (holding that remand pursuant to the VCAA is not required where "no reasonable possibility exists that any further assistance would aid the appellant in substantiating her claim").  

Analysis

The Veteran contends, in substance, that the RO erred in withholding $504.73 of VA compensation in lieu of military retired pay for the period from May 1, 2015, until September 1, 2016, because he had waived payment of his military retired pay effective September 30, 1992 in favor of crediting his military service to the computation of civil service retirement benefits. 

In general, there is a prohibition on the concurrent payment of military retired pay and VA disability compensation pay without a waiver of a portion of the retired pay.  See 38 U.S.C.A. §§ 5304, 5305.  In this regard, 38 C.F.R. § 3.700 provides that no more than one award of pension, compensation or emergency officers' regular or reserve retirement pay will be made concurrently to any person based on his or her own service except as provided in § 3.803 relating to naval pension and § 3.750(c) relating to waiver of retirement pay.  According to 38 C.F.R. § 3.751(c), a waiver of military retired pay is necessary in order to receive disability compensation when a veteran is eligible for both military retired pay and disability compensation but is not eligible under paragraphs (b)(1) or (b)(2) of this section to receive both benefits at the same time. 

In this regard, legislation has been enacted to allow certain veterans to receive some measure of concurrent payments for both their military retired pay and their VA disability compensation.  The two programs are known as Combat Related Special Compensation (CRSC) and Concurrent Retirement and Disability Payment (CRDP). 

The CRSC program was established by the National Defense Authorization Act (NDAA) for Fiscal Year 2003, Pub. L. No.107-314 § 636, in December 2002.  The purpose of the legislation was to allow receipt of partial or full retired military pay and VA disability compensation to eligible military retirees with combat-related disabilities.  CRSC became effective June 1, 2003.  Under a prior version of the law, CRSC was payable when a veteran had a combined 60 percent service-connected, combat-related disability, and was evaluated as individually unemployable due to the service-connected disabilities.  See Veterans Benefits Administration (VBA) Manual M21-1MR, Part III, Subpart v, 5.A.7.  Under an amended version of the program, eligibility was expanded effective January 1, 2004, such that the basic eligibility for CRSC would be met if the veteran had completed 20 years of service and had a qualifying combat-related disability.  The change in law was codified at 10 U.S.C.A. § 1413a.  Notably, the criteria for CRSC do not require a veteran to have actually engaged in combat.  The pertinent military department makes the final determination regarding qualifying disabilities.  This is not a VA program.  Id.  The Board is bound in its decisions by the regulations of the Department, instructions of the Secretary, precedent opinions of the General Counsel of the VA and precedential decisions to courts of superior jurisdiction.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2016).

In addition, the National Defense Authorization Act of 2004 established CRDP, effective January 1, 2004.  See 10 U.S.C.A. §§ 1414; 38 U.S.C.A. §§ 5304, 5305; 38 C.F.R. § 3.750(b)(1).  CRDP is a program that is available to military retirees who served a minimum of 20 years creditable service, including service in the National Guard and Reserves.  CRDP restores some or all of the military retired pay that was deducted due to receipt of VA service-connected disability compensation.  Retirees must be rated 50 percent or more disabled by VA and, unlike CRSC, the disabilities do not have to be combat-related.  Retirees are not required to apply for this benefit; enrollment is automatic.  Qualified retirees with a 100 percent VA disability rating were subject to a phase-in period for payments only from January 1, 2004, to December 31, 2004.  After December 31, 2004, such individuals are generally eligible for full payment of their military retired pay and VA disability compensation, with some limitations.  See 10 U.S.C.A. § 1414; Also see M21-1MR, Part III, Subpart v, 5.A.6.

With the above laws and regulations in mind, the Board finds that the facts of this appeal are not in dispute and are as follows.  The Veteran served on active duty with the USAF for over twenty-one years and has been entitled to receive military retired pay since he retired in May 1974 at the rank of master sergeant . In September 1974, the Veteran elected to receive VA disability compensation in lieu of a portion of his military retirement pay.  The Department of Defense, Directorate of Reserve and Retired Pay Operations acknowledged the Veteran's election in October 1974 and the offset was confirmed by VA in February 1975.  

 The Veteran has also been receiving VA compensation since June 1, 1974, with combined evaluations of 20 percent from June 1, 1974, 30 percent from May 14, 1996, and 40 percent from March 12, 1999.  In October 1974, the RO received the Veteran's waiver of retirement pay.  The record is negative for a USAF determination that the Veteran's military retired pay qualified as a CRSC.  In February 2014, the Veteran filed a claim for an increased rating for his service-connected low back disability.  In an August 2016 rating decision, the RO thereafter granted the Veteran service connection for right and left leg radiculopathy and assigned each extremity a compensable rating.  The August 2016 rating decision gave the Veteran, for the first time, a combined 60 percent rating for his service-connected disabilities and this combined rating was effective April 6, 2015.  In an August 2016 Award Print, the RO calculated that that if the RO did not withhold $504.73, from the Veteran's retroactive payment due him as a result of the August 2016 rating decision, that the retroactive payment would cause an overpayment in the amount of $504.73 for the period from May 1, 2015, to September 1, 2016, because of his military retired pay.  In the subsequent August 2016 notice of decision and February 2017 statement of the case, the RO notified the Veteran that it was withholding $504.73 from his retroactive award for the period from May 1, 2015, until September 1, 2016, because of his military retired pay in order to prevent a double payment (i.e., an overpayment) until the military service department could be notified of the change in his VA benefits.  The August 2016 notice of decision also notified the Veteran that he was currently neither entitled to CRSC or CRDP. 

As to the CRSC exception to receiving concurrent payments, the Veteran does not claim and the record does not show that the USAF determined that his military retired pay qualified as CRSC, despite the record showing he had completed 20 years of service, for the period from May 1, 2015, until September 1, 2016.  See 38 U.S.C.A. § 1413a; Also see United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (holding that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties.").  In fact, as noted above, in August 2016 the RO specifically told the Veteran that a CRSC determination had not been made by his retired pay center.  (Parenthetically, the Board notes that the RO also notified the Veteran that his retired pay center was being notified of the new award and if it determines the withholdings from his VA compensation should be retroactively adjusted, VA would be notified and will adjust his VA compensation.)  Therefore, the Board finds that CRSC is of no help to the Veteran in the current appeal.

Likewise, as to the CRDP exception to receiving concurrent payments, the Board finds that it is also of no help to the Veteran in the current appeal because the record does not show that the combined rating for his service-connected disabilities was 50 percent or more disabling at any time from May 1, 2015, to September 1, 2016, because it was only 40 percent.  See 10 U.S.C.A. §§ 1414; 38 U.S.C.A. §§ 5304, 5305; 38 C.F.R. § 3.750(b)(1).  

The Veteran contended in his October 2016 notice of disagreement and in his March 2017 substantive appeal that he had not received military retirement pay for the past 25 years because he waived that benefit for the purpose of crediting his military service to a civil service retirement benefit.  However, the Veteran did not submit any evidence to show that he has a Federal civil service position or that he did execute the waiver option and that the Department of Defense ceased paying him a military retirement pension.  Throughout the period of eligibility for VA disability compensation, none of the VA award records suggest that the Veteran stopped waiving military pay in lieu of the VA benefits.  

Therefore, the Board finds that it was not improper for VA to withhold $504.73 for the reasons specified above based on the records in its possession. The evidence demonstrates that the Veteran would receive military retired pay in the amount of $504.73 for the period from May 1, 2015, until September 1, 2016, and would have received VA compensation in the amount of $504.73 for the same period if the RO had not withheld these monies.  Moreover, the Board finds that nothing of record suggests the Veteran was legally entitled to receive both military retired pay and VA compensation for the period from May 1, 2015, until September 1, 2016.  See 10 U.S.C.A. §§ 1413a, 1414; 38 U.S.C.A. §§ 5104, 5105; 38 C.F.R. §§ 3.750(b).  

As such, the Board finds that the withholding of VA compensation in lieu of military retired pay in the amount of $507.73 for the period from May 1, 2015, through September 1, 2016, was proper and the appeal is denied.  The Veteran may submit evidence to substantiate his contention that he ceased receiving military retirement payments in lieu of civil service benefits at any time and receive a refund of the withheld funds, if warranted. 


ORDER

The withholding of $504.73 of VA compensation in lieu of military retired pay from May 1, 2015, until September 1, 2016, was proper. 




____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


